Case 1:18-bk-10117   Doc 33   Filed 10/29/20 Entered 10/29/20 17:14:34   Desc Main
                              Document     Page 1 of 6
Case 1:18-bk-10117   Doc 33   Filed 10/29/20 Entered 10/29/20 17:14:34   Desc Main
                              Document     Page 2 of 6
Case 1:18-bk-10117   Doc 33   Filed 10/29/20 Entered 10/29/20 17:14:34   Desc Main
                              Document     Page 3 of 6
Case 1:18-bk-10117   Doc 33   Filed 10/29/20 Entered 10/29/20 17:14:34   Desc Main
                              Document     Page 4 of 6
Case 1:18-bk-10117   Doc 33   Filed 10/29/20 Entered 10/29/20 17:14:34   Desc Main
                              Document     Page 5 of 6
Case 1:18-bk-10117   Doc 33   Filed 10/29/20 Entered 10/29/20 17:14:34   Desc Main
                              Document     Page 6 of 6
